Certified State Law Question, No. C2980227. On review of preliminary memoranda pursuant to S.Ct.Prac.R. XVIII(6). The court will answer the following question found at page 3 of the Certification Order of the United States District Court for the Southern District of Ohio, Eastern Division:
“What is the effective date of Ohio Revised Code § 4123.93, as enacted by Am.Sub.H.B. No. 107, following the April 8,1994 order issued in State ex rel. Ohio AFL-CIO v. Voinovich, 69 Ohio St.3d 225 *1418[631 N.E.2d 582] (1994), and the April 29, 1994 order issued in State ex rel. Ohio AFL-CIO v. Voinovich, 69 Ohio St.3d 1208 [632 N.E.2d 907] (1994)?”